Opinion issued August 30, 2012.




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-11-00265-CV
                           NO. 01-11-00266-CV
                         ———————————
                        DIANNA JONES, Appellant
                                    V.
 HAROLD PETSCH BRELSFORD, SUSANNA MELISSA BRELSFORD,
  JOHN PETSCH BRELSFORD, GEORGANNA BRELSFORD, EDYTH
 BRELSFORD, JEFFERSON BRELSFORD, AND JOSEPH BRELSFORD,
                        Appellees



                On Appeal from the Probate Court No. Two
                          Harris County, Texas
            Trial Court Cause Nos. 380,313-401 and 380,313-402
                            OPINION ON REHEARING

      In this dispute with her siblings—Harold Brelsford, Susanna Brelsford, and

John Brelsford—over the division of their deceased parents’ estates, Dianna Jones

brings an interlocutory appeal of the probate court’s orders (1) denying

confirmation of an arbitration award in her favor and instead, vacating the award

and (2) appointing a new arbitrator. Because the arbitration award also affected the

property interests of another of Dianna’s siblings, Georganna (Madge) Brelsford,

and three of the decedents’ grandchildren, Edyth Brelsford, Jefferson Brelsford,

and Joseph Brelsford, they are also parties to the appeal. We previously issued an

opinion and judgment affirming the vacatur of the arbitration award, reversing the

appointment of a new arbitrator, and remanding for further proceedings. Harold,

Susanna, and John have moved for rehearing on the ground that we lack

jurisdiction to review the appointment of a new arbitrator. After review of the

argument and authorities cited in the rehearing motion, we agree with Harold,

Susanna, and John. Accordingly, we grant the rehearing motion to explain the

scope of our jurisdiction under section 171.098 of the Texas Civil Practice and

Remedies Code,1 withdraw our prior opinion and judgment, and substitute the

following in their stead.



1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a) (West 2011) (listing five
      arbitration-related orders from which parties may have interlocutory appeal).
                                         2
                                    Background

      Harold John Brelsford had five children—Harold, Susanna, John, Dianna,

and Madge—and four grandchildren—Edyth, Jefferson, Joseph, and Currie. Upon

Harold John’s death, his children and grandchildren inherited interests in certain

family properties, including a ranch and an apartment complex. Three of the

children—Harold, Susanna, and John—filed two lawsuits against their father’s

estate: one in their individual capacities and one as co-trustees of family trusts they

alleged their father had mismanaged.2 Dianna and Madge joined these lawsuits as

necessary parties. One of the grandchildren, Currie, also participated as a co-

executor of the estate; however, the remaining three grandchildren, who were not

beneficiaries of the trusts, did not participate. At some point during the pendency

of the lawsuits, joint ownership of the ranch and apartments became problematic,

and the parties were sent to mediation before the Honorable Carolyn Garcia.

      At mediation, the parties reached settlement. The estate, Harold, Susanna,

John, Dianna, and Madge signed a document titled “Mediated Settlement

Agreement” (MSA), attached to which were terms and additional agreements. In

2
      The parties have treated the two underlying lawsuits as having been consolidated
      by the probate court. These two lawsuits were assigned separate cause numbers in
      this Court, Nos. 01-11-00265-CV and 01-11-00266-CV. Dianna filed an
      unopposed motion to consolidate the appeal, and we granted the parties leave to
      file a single record for both cases. When we set these cases for submission, we
      informed the parties that we would consider the two appeals together and consider
      the briefing filed in No. 01-11-00265-CV as having been filed in 01-11-00266-
      CV. No party objected to this manner of submission.
                                          3
the MSA, the estate agreed to transfer certain interests in the ranch and the

apartments to Harold, Susanna, and John as co-trustees of the family trusts and to

Edyth, Jefferson, and Joseph individually (these three, to the exclusion of Currie,

are referred to hereinafter collectively as the “grandchildren”). Upon execution of

the settlement, the estate was relieved of any and all management responsibility,

right of control, and liability for the ranch and the apartments. The MSA also

provided that “any dispute as to interpretation of terms of this agreement shall be

submitted to binding arbitration with [Judge] Garcia as mediator.”

      Most relevant to this appeal are the two additional agreements attached to

the MSA, each of which is two-pages in length. The first agreement is between (1)

Dianna and (2) Harold, Susanna, and John. The second agreement is between (1)

Madge and (2) Harold, Susanna, and John. Dianna and Madge individually agreed

to transfer their interests in family properties, including the ranch, to Harold,

Susanna, and John in exchange for payment. Other than the parties’ names, these

agreements contain identical terms describing the amount and method of payment

as follows:

      At the closing of the transaction contemplated by this Mediation
      Agreement, [Harold, Susanna, and John] shall deliver a cashier[’]s
      check in the amount of $15,000 together with a promissory note (the
      “Note”) in the principal amount of $480,000. The Note shall bear
      interest at 6% per annum, and [Harold, Susanna, and John] shall make
      monthly payments of interest only on the unpaid balance to [Dianna
      or Madge, accordingly], over a 12 month period. Monthly payments
      shall commence on January 1, 2010 and shall be due and payable on
                                         4
       the first of the month thereafter. A balloon payment of all remaining
       principal and interest amounts due shall be paid on January 1, 2011.

A first lien deed of trust on the ranch secured the note to Dianna, and a first lien

deed of trust on the apartments secured the note to Madge.

       The agreements further provide for an identical two-step process in the event

of future disputes: “attend a ½ day mediation with Judge Garcia; if no agreement,

then Judge Garcia shall serve as arbitrator, and she shall rule in a manner that she

believes is fair and just, and her decision is non-appealable and final.” If Judge

Garcia was unwilling or unable to serve, then a new arbitrator would be “chosen by

unanimous consent of the parties.” Failing the parties’ agreement, they would

petition the “Administrative Judge of Harris County” for appointment of a new

arbitrator.

       The five siblings thereafter disagreed about the terms of portions of the

MSA, and they, along with the estate, participated in further mediation. That

mediation resulted in certain agreed clarifications for performance of the MSA but

did not resolve all the parties’ disputes. Consequently Judge Garcia, acting in her

role as arbitrator, decided the remaining matters and issued the first arbitration

award in this case. That arbitration award is not the subject of this appeal.

       When Harold, Susanna, and John failed to make the payment due under their

agreement with Dianna, Dianna demanded a second mediation and arbitration. In

her demand letter, Dianna requested enforcement of her rights under her agreement
                                           5
with Harold, Susanna, and John, “including without limitation, judicial foreclosure

and/or damages for breach of contract.” A dispute arose between the parties as to

the scope of the arbitrator’s authority in the second arbitration, and Dianna, Harold,

Susanna, and John submitted the issue to the probate court. Before the hearing in

the probate court, however, the parties agreed to the following order giving the

arbitrator broad authority to decide their dispute:

             Dianna Jones on the one hand, and Susanna Brelsford, Harold
      Petsch Brelsford and John Brelsford in their individual [c]apacities on
      the other hand, collectively referred to as (the “Parties”), agreed to
      enter into this Agreed Order as to the following. Therefore it is:

             ORDERED, ADJUDGED AND DECREED that the Parties
      shall submit to full merits arbitration of any and all issues and/or
      disputes related to the above causes of action and any and all issues or
      disputes with regard to any mediation agreement and/or settlement
      agreement executed by and between the Parties. The Honorable
      Carolyn Garcia shall serve as arbitrator and shall have full authority to
      rule and issue orders as to any and all issues and/or disputes related to
      the above causes of action and any and all issues or disputes with
      regard to any mediation agreement and/or settlement agreement
      executed by and between the Parties.

The agreed order did not refer to and was not signed by Madge or the

grandchildren or Harold, Susanna, and John in their capacities as co-trustees.

      On the eve of arbitration, Dianna and Harold, Susanna, and John exchanged

their written submissions to the arbitrator. According to Harold, Susanna, and

John, Dianna unfairly made the following “dramatic” changes to her claims:

       She asked the arbitrator to give her full ownership of the ranch, as
        opposed to the security interest granted as part of the settlement;
                                           6
       She complained that Harold, Susanna, and John “intended from the start
        to defraud” her and sought damages for fraud;

       She asked for specific performance and $300,000 from Harold, Susanna,
        and John as a “punitive measure”;

       She requested a preference in selecting her portion of other property (the
        “Llano property”) as additional punishment;

       She asked for an accounting; and

       She accused Harold, Susanna, and John of converting funds from the
        ranch and the apartments and asked for an order of disgorgement of those
        funds.

Harold, Susanna, and John verbally requested postponement of the arbitration

when the parties convened the next morning, but the arbitrator denied their request.

The parties proceeded with arbitration.3

      After a full hearing with sworn testimony, exhibits, and arguments of

counsel, the arbitrator found that Harold, Susanna, and John had repeatedly and

intentionally breached their settlement with Dianna by failing “to make best efforts

to sell [the ranch] so the proceeds would be used to pay Dianna and Madge” and

by failing to sign documents necessary to the “closing of the partition that began


3
      Neither Madge nor the grandchildren participated in the second arbitration. The
      award states that Madge was “informed of the mediation and arbitration and chose
      not to attend or participate in the arbitration as [she] reported settling any disputes
      with Harold, Susanna, and John.” With respect to the grandchildren, the order
      recites that they “personally and in writing to the [arbitrator], unconditionally
      authorized their parents to act in their behalf on all matters related to these estates,
      mediation and arbitration.”
                                             7
with the MSA.” The arbitrator also found that Harold, Susanna, and John had

fraudulently induced Dianna to enter the MSA and that their conduct warranted

sanctions and punitive damages. With respect to damages, the arbitrator

determined that Dianna was entitled to $1,056,000 in actual and punitive

damages—specifically, “$456,000 on the [promissory] note, plus accrued interest;

$250,000 in actual damages; and $350,000 in punitive damages and sanctions.”

(Emphasis omitted). Having already found that the market value of the ranch at the

time of the MSA was “just over $1 million dollars” and that Harold, Susanna, and

John “still [did not have] funds or a commitment for funds to pay the note,”

however, the arbitrator determined,

      [I]t is equitable that [the ranch] be awarded in fee simple as an
      exchange or partition in kind, and awarded to Dian[n]a in satisfaction
      of the debt and other damages found and awarded[.]

             All claims and losses raised in Arbitration by Dian[n]a will be
      paid in full and released by the transfer of [the ranch] to Dianna in this
      equitable disposition, except for attorney fees and costs.

(Emphasis omitted). To give effect to the award, the arbitrator ordered that Harold,

Susanna, John, and Madge “shall each execute the deeds . . . to transfer full

ownership of [the ranch], its cattle and improvements to Dian[n]a[.]” 4 (Emphasis

omitted).


4
      We note that, in both the probate court and in this Court, the parties have asserted
      that the arbitrator awarded Dianna (1) the debt outstanding under the MSA, (2)
      additional actual damages, (3) punitive damages and sanctions, and (4) the ranch.
                                           8
      Dianna sought confirmation of the arbitration award in the probate court, but

Harold, Susanna, John, Madge, and the grandchildren all filed motions to vacate.

Harold, Susanna, and John’s motion alleged three statutory vacatur grounds: the

arbitrator (1) refused to grant a continuance after a showing of sufficient cause for

postponement of the arbitration hearing, (2) exceeded her power, and (3) refused to

hear material evidence. By separate motion, Harold, Susanna, and John also

requested appointment of a new arbitrator on the ground that the arbitrator’s

actions during the second arbitration called into question her ability to fairly

resolve the parties’ disputes. In their motions to vacate, Madge and the

grandchildren asserted, among other things, that they had not agreed to arbitrate

and that the arbitrator exceeded her powers by divesting them of their interests in

the ranch.

      No record of the arbitration proceeding was presented to the probate court.

Instead, the parties submitted the agreements to arbitrate, the written submissions

to the arbitrator, the arbitration award, and the post-arbitration affidavits of their

attorneys recounting what had occurred during the proceeding. After an oral

hearing, the probate court denied confirmation of the arbitration award and instead,


      The arbitration award cannot be read in the manner asserted by the parties.
      Although the arbitrator determined Dianna was entitled to all of those things, she
      clearly and unequivocally awarded Dianna the ranch “in satisfaction of the debt
      and other damages found and awarded.” (Emphasis omitted). We do not read the
      arbitration award to impose upon Harold, Susanna, and John the obligation to pay
      the amounts awarded as actual, additional, or punitive damages.
                                          9
vacated the award in its entirety. The same day, the probate court granted Harold,

Susanna, and John’s motion to appoint a new arbitrator “to hear any present or

future disputes arising out of” the MSA; Dianna’s agreement with Harold,

Susanna, and John; and Madge’s agreement with Harold, Susanna, and John.

Dianna seeks immediate appellate review of the trial court’s orders.

                     Judicial Review of Arbitration Awards

      Texas law favors the arbitration of disputes. See E. Tex. Salt Water Disposal

Co., Inc. v. Werline, 307 S.W.3d 267, 271 (Tex. 2010); Brazoria Cnty. v. Knutson,

176 S.W.2d 740, 743 (Tex. 1943) (“Arbitration is a proceeding so favored by

Texas law that both our Constitution and statutes provide for the submission of

differences to arbitration.”). Consequently, judicial review of an arbitration award

is extraordinarily narrow and focuses on the integrity of the process, not the

propriety of the result. See Women’s Reg’l Healthcare, P.A. v. FemPartners of N.

Tex., Inc., 175 S.W.3d 365, 36768 (Tex. App.—Houston [1st Dist.] 2005, no

pet.); TUCO, Inc. v. Burlington N. R.R. Co., 912 S.W.2d 311, 315 (Tex. App.—

Amarillo 1995), modified on other grounds, 960 S.W.2d 629 (Tex. 1997). A

reviewing court may not substitute its judgment for the arbitrator’s simply because

that court would have reached a different result. Royce Homes, L.P. v. Bates, 315
S.W.3d 77, 85 (Tex. App.—Houston [1st Dist.] 2010, no pet.). We indulge every

reasonable presumption to uphold an arbitrator’s decision. New Med. Horizons II,

                                        10
Ltd. v. Jacobson, 317 S.W.3d 421, 428 (Tex. App.—Houston [1st Dist.] 2010, no

pet.).

         The parties agree that the Texas General Arbitration Act (TAA) governs. See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 171.001.098 (West 2011). Under the

TAA, a court must affirm an arbitration award unless a party establishes one of

four statutory bases for vacating the award: (1) the award was procured by fraud,

corruption, or other undue means; (2) there was evident partiality, corruption, or

willful misconduct by the arbitrator that prejudices the rights of a party; (3) the

arbitrator exceeded her power, refused to postpone a hearing on a showing of

sufficient cause, or refused to hear material evidence; or (4) “there was no

agreement to arbitrate, the issue was not adversely determined in a proceeding

under Subchapter B, and the party did not participate in the arbitration hearing

without raising the objection.”5 Id. §§ 171.087.088(a); see Women’s Reg’l

Healthcare, 175 S.W.3d at 367. Our review of an order vacating an arbitrator’s

award for any of these reasons is de novo. See Grand Homes 96, L.P. v.

Loudermilk, 208 S.W.3d 696, 705 (Tex. App.—Fort Worth 2006, pet. denied).

          Order Denying Confirmation and Vacating Arbitration Award

         Dianna’s complaints about the probate court’s order vacating the arbitration

award are divided into six sub-issues, each addressing a vacatur ground asserted by
5
         Subchapter B governs motions and proceedings to compel or stay arbitration. See
         TEX. CIV. PRAC. & REM. CODE ANN. §§ 171.021.026 (West 2011).
                                            11
her siblings—Harold, Susanna, John, and Madge—or the grandchildren. We begin

with Dianna’s sixth sub-issue—which challenges the vacatur grounds asserted by

Madge in her motion attacking “the portions of the arbitration award that require

Madge to sign over her interests in real estate to Dianna Brelsford and to appear

and sign transfer documents”—because it is dispositive of this appeal.

      Madge argues that the arbitrator’s award divesting her of a property interest

in the ranch subjected her to an arbitration to which she did not agree and in which

she did not participate. She asserts that, under these circumstances, the probate

court properly vacated the award under sections of the Civil Practice and Remedies

Code providing for vacatur if the arbitrator exceeded her powers or if there was no

agreement    to   arbitrate.   See   TEX. CIV. PRAC. & REM. CODE ANN.

§ 171.088(a)(3)(A), (a)(4). Dianna asserts that Madge’s complaints about the

arbitration award are merely “ministerial” and “not a basis to vacate” because

Madge had already agreed to transfer her interests to Harold, Susanna, and John.

We disagree with Dianna.

      We look to the parties’ various provisions for dispute resolution to determine

the arbitrator’s authority to order Madge, a non-participant in the second

arbitration, to convey her property interest in the ranch to Dianna instead of

Harold, Susanna, and John. See Baker Hughes Oilfield Operations, Inc. v. Hennig

Prod. Co., Inc., 164 S.W.3d 438, 443 (Tex. App.—Houston [14th Dist.] 2005, no

                                        12
pet.). Attached to the MSA, which is a global document signed by all of the

siblings, the trusts, and the estate, are (1) Dianna’s agreement with Harold,

Susanna, and John and (2) Madge’s agreement with Harold, Susanna, and John.

The MSA and the attached agreements contain different provisions for dispute

resolution. The MSA provided “that any dispute as to interpretation of terms of this

agreement shall be submitted to binding arbitration[.]” In the attached agreements,

which the parties treat as separate and distinct agreements, Dianna and Madge

individually agreed to transfer their interests in family properties, including the

ranch, to Harold, Susanna, and John in exchange for payment. They both also

agreed to a two-step process in the event of future disputes: “attend a ½ day

mediation with Judge Garcia; if no agreement, then Judge Garcia shall serve as

arbitrator, and she shall rule in a manner that she believes is fair and just, and her

decision is non-appealable and final.”

      Although Dianna’s and Madge’s individual agreements incorporated nearly

identical terms for resolving their disputes with their siblings, Dianna did not sign

Madge’s agreement with Harold, Susanna, and John, and Madge did not sign

Dianna’s agreement with Harold, Susanna, and John. Madge is also not a signatory

to the agreement entered on the eve of the second arbitration, granting the

arbitrator broad authority to decide “any and all issues and/or disputes related to

the above causes of action and any and all issues or disputes with regard to any

                                         13
mediation agreement and/or settlement agreement.” Only Harold, Susanna, John,

and Dianna signed that agreement. Thus, the only agreement to arbitrate signed by

both Dianna and Madge is the agreement to submit to arbitration “any dispute as to

interpretation of terms of” the MSA between the siblings, the trusts, and the estate.

      Considering the written submissions to the arbitrator, we note that Madge

did not have a dispute with either Dianna or her other siblings “as to interpretation

of terms” of their settlement agreement with the trusts and the estate, and Dianna

did not allege any such dispute with Madge. In fact, Dianna did not allege any

dispute with Madge or any dispute as to the MSA between the siblings, the trusts,

and the estate. Although she requested an award of the entire ranch, Dianna’s

written submission focused exclusively on Harold, Susanna, and John’s non-

performance and alleged fraudulent inducement of her individual settlement

agreement with them. The arbitrator specifically noted in the award that Madge did

not participate in the second arbitration because she had settled her disputes with

Harold, Susanna, and John. The arbitrator found that “an award of 100% of [the

ranch] to Dianna is a partition in kind for her debt under the MSA, for actual and

punitive damages from the intentional and repeated breaches of the MSA by

Harold, Susanna, and John in the breaches described here.” The breaches described

in the arbitration award related to breaches of Dianna’s settlement with Harold,

Susanna, and John and no other agreement. To give effect to her award, however,

                                         14
the arbitrator ordered Madge, along with Harold, Susanna, and John, to execute

deeds transferring their interests in the ranch to Dianna. No findings were entered

against Madge in the award. Nor can we find any evidence in this record that

Harold, Susanna, and John paid Madge and therefore were entitled to demand

transfer of Madge’s interest in the ranch.

      Even considering the presumptions in favor of arbitration, we agree with

Madge that she did not agree to submit to arbitration of disputes arising from

Dianna’s agreement with Harold, Susanna, and John. The arbitrator could not order

Madge, as part of the second arbitration, to transfer her interest in the ranch to

make Dianna whole from Harold, Susanna, and John’s breaches of an agreement to

which Madge was not a party because any dispute as to Madge’s interest in the

ranch was not properly before the arbitrator. We are not persuaded that simply

because Madge had already agreed to transfer her interests to Harold, Susanna, and

John, an order that she transfer her interests to Dianna instead is inconsequential.

The arbitrator’s award required Madge to perform an act that contravened her

settlement with Harold, Susanna, and John and undermined their obligation to pay

Madge under that agreement. We therefore conclude that the probate court

correctly vacated that part of the award giving Dianna full ownership of the ranch

and ordering Madge to “execute the deeds . . . to transfer full ownership of [the

ranch], its cattle and improvements to [Dianna]” under section 171.008(a)(4). See

                                         15
TEX. CIV. PRAC. & REM. CODE ANN. § 171.088(a)(4) (allowing vacatur when “there

was no agreement to arbitrate, the issue was not adversely determined in a

proceeding under Subchapter B, and the party did not participate in the arbitration

hearing without raising the objection”).

      Our conclusion that Madge did not agree to arbitrate the issues decided at

the second arbitration renders our consideration of the other vacatur grounds raised

by Harold, Susanna, John, and the grandchildren unnecessary. Although we have

held invalid only those parts of the arbitrator’s award affecting Madge, the entire

award must be set aside because, here, the invalid parts of the award are not

“distinct and independent” from the remaining parts of the award. City of Waco v.

Kelley, 309 S.W.3d 536, 551 (Tex. 2010) (“In an appeal from an arbitration award,

if a portion of the award is invalid, the other portion will be unaffected only if the

two parts are so distinct and independent that the valid part will truly express the

judgment of the arbitrator. But if an invalid portion is not severable and distinct so

that the remaining valid part of the award truly expresses the arbitrator’s judgment,

the entire award is void.”); see Gulf Oil Corp. v. Guidry, 327 S.W.2d 406, 409

(Tex. 1959). The arbitrator determined that it was equitable that Dianna be

awarded 100 percent ownership of the ranch in satisfaction of the amounts owed

by Harold, Susanna, and John for their breaches of contract and fraud. To affirm

the remaining portions of the award ordering Harold, Susanna, and John to convey

                                           16
their interests in the ranch would be to affirm an award to Dianna of less than 100

percent ownership of the ranch. Such an award is less than what the arbitrator

determined was equitable and would not “truly express the arbitrator’s judgment.”

See Kelley, 309 S.W.3d at 551. We therefore conclude that the entire arbitration

award must be set aside and that Dianna’s dispute with Harold, Susanna, and John

must be reheard. Accordingly, we overrule Dianna’s sixth sub-issue.

                        Order Appointing New Arbitrator

      We next consider the issue of the identification of the arbitrator who will

hear Dianna’s dispute with Harold, Susanna, and John. The probate court—in a

separate order issued at the same time it vacated the arbitration award in Dianna’s

favor—appointed a new arbitrator to “hear any present or future disputes arising

out of” the MSA and Dianna’s and Madge’s agreements with Harold, Susanna, and

John. In her second issue, Dianna contends that the appointment of a new arbitrator

constitutes error. Harold, Susanna, and John respond that error, if any, resulting

from the probate court’s appointment a new arbitrator is not subject to immediate

review. On reconsideration of this issue, we agree that the appointment order is

outside the scope of our jurisdiction in this interlocutory appeal.

      Generally, an appeal may be taken only from a final judgment. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.012 (West Supp. 2012); Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Jack B. Anglin Co., Inc. v. Tipps,

                                          17
842 S.W.2d 266, 272 (Tex. 1992); Bison Bldg. Materials, Ltd. v. Aldridge, 263
S.W.3d 69, 73 (Tex. App.—Houston [1st Dist.] 2006), aff’d on other grounds, No.

06-1084, 2012 WL 1370859, at *3 (Tex. Apr. 20, 2012). A judgment is final for

purposes of appeal “if and only if either it actually disposes of all claims and

parties then before the court, regardless of its language, or it states with

unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann, 39 S.W.3d at 192−93. The probate court’s order appointing a new

arbitrator is not a judgment that contains finality language. Nor does it dispose of

all claims and parties. In fact, the order contemplates exactly the opposite

disposition. By appointing an arbitrator to rehear the parties’ “present” dispute as

well as to decide any “future” disputes, the order anticipates “continuing resolution

through the arbitration process.” Brooks v. Pep Boys Auto. Supercenters, 104
S.W.3d 656, 660 (Tex. App.—Houston [1st Dist.] 2003, no pet.). Thus, the order is

interlocutory, and we must determine whether we are authorized to consider it as

part of this appeal.

      We have jurisdiction to consider immediate appeals of interlocutory orders

only if a statute explicitly confers appellate jurisdiction. See Stary v. DeBord, 967
S.W.2d 352, 352−53 (Tex. 1998); Eichelberger v. Hayton, 814 S.W.2d 179, 182

(Tex. App.—Houston [1st Dist.] 1991, writ denied); see also TEX. CONST. art. V, §

6; TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2012). In section 171.098(a) of

                                         18
the TAA,6 the Legislature statutorily extended the courts of appeals’ jurisdiction to

certain types of interlocutory orders relating to arbitration proceedings,

specifically:


      (a)         A party may appeal a judgment or decree entered under this
                  chapter or an order:

            (1)     denying an application to compel arbitration made under
                    Section 171.021;

            (2)     granting an application to stay arbitration made under
                    Section 171.023;

            (3)     confirming or denying confirmation of an award;

            (4)     modifying or correcting an award; or

            (5)     vacating an award without directing a rehearing.

TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(1)−(5) (West 2011). Because

section 171.098(a) is in derogation of the general rule that only final judgments are

appealable, we strictly construe it. See CMH Homes v. Perez, 340 S.W.3d 444, 447

(Tex. 2011) (“We strictly apply statutes granting interlocutory appeals because

they are a narrow exception to the general rule that interlocutory orders are not


6
      This is the only applicable statute that could make the trial court’s order
      appointing a new arbitrator appealable. The general Texas statute permitting
      appeals from interlocutory orders does not include an order appointing a new
      arbitrator, or any other trial court order relating to arbitration proceedings, as one
      of those interlocutory trial court orders from which a party may appeal. See TEX.
      CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1)−(11) (West Supp. 2012) (setting
      forth eleven types of appealable interlocutory orders).
                                            19
immediately appealable.”); Tex. A & M. Univ. Sys. v. Koseoglu, 233 S.W.3d 835,

841 (Tex. 2007); Tex. S. Univ. v. Gilford, 277 S.W.3d 65, 71 (Tex. App.—Houston

[1st Dist.] 2009, pet. denied); Walker Sand, Inc. v. Baytown Asphalt Materials,

Ltd., 95 S.W.3d 511, 514 (Tex. App.—Houston [1st Dist.] 2002, no pet.).

      The appointment order about which Dianna complains is not one of the five

appealable orders specifically enumerated in section 171.098(a). Nevertheless,

Dianna urges that the appointment order is appealable under the Texas Supreme

Court’s holding in East Texas Salt Water Disposal Co., Inc. v. Werline, 307
S.W.3d 267 (Tex. 2010). There, the parties submitted an employment dispute to

final and binding arbitration at which the employee prevailed. Id. at 268. The trial

court, after considering competing motions for confirmation and vacatur of the

arbitration award, found that the “the material factual findings in the [a]ward

[were] so against the evidence . . . that they manifest[ed] gross mistakes in fact and

law.” Id. at 269. The trial court consequently issued a single order denying

confirmation of the arbitration and instead, vacating the award and directing

rehearing before a new arbitrator. Id. Because section 171.098(a) allows appeals

from orders “confirming or denying confirmation of an award” and “vacating an

award without directing a rehearing” but does not expressly allow appeals from

orders vacating an award and directing a rehearing, the issues presented for

appellate review included the existence of interlocutory jurisdiction. TEX. CIV.

                                         20
PRAC. & REM. CODE ANN. § 171.098(a)(3), (5) (emphasis added); see Werline, 307
S.W.3d at 268; Werline v. E. Tex. Salt Walter Disposal Co., Inc., 209 S.W.3d 888,

893−96 (Tex. App.—Texarkana 2006), aff’d, 307 S.W.3d at 274. The Court

affirmed the existence of jurisdiction, concluding that (1) the order was not

“insulated   from    appellate   review    expressly    conferred    under   [section

171.098(a)(3)]”—orders denying confirmation of an arbitration award—“merely

because the trial court also vacated the award and directed a rehearing,” Werline,
307 S.W.3d at 270; (2) under circumstances in which the trial court clearly rejects

the award in its entirety and is not directing rehearing as a preface to confirmation,

a vacatur with rehearing is the equivalent of a denial of confirmation under section

171.098(a)(3), id.; and (3) limitations on judicial review of arbitration awards

would be “circumvented if re-arbitration could be ordered for reasons that would

not justify denying confirmation, and appeal thereby delayed,” id. at 271.

      Contrary to Dianna’s suggestion, the Werline jurisdictional holding does not

compel a conclusion that the probate court’s separate appointment order is within

the scope of our jurisdiction here. First, the appointment of a new arbitrator was

not at issue (or even discussed) in Werline. After determining that it had

jurisdiction, the court of appeals reversed the vacatur order and rendered judgment

confirming the arbitration award, making any issue regarding the appointment of a

new arbitrator moot. Werline, 209 S.W.3d at 896−901. And the Texas Supreme

                                          21
Court’s holding was only a jurisdictional holding; the Court affirmed the court of

appeals’s judgment confirming the arbitration award without any discussion of the

merits. Second, the Werline court reasoned that the vacatur order directing a

rehearing was subject to interlocutory review because it was, in effect, a denial of

confirmation, and the denial of confirmation may be appealed under section

171.098(a)(3). Werline, 307 S.W.3d at 270−71. The same is not true here. The

probate court’s separate appointment order does only one thing: it appoints a new

arbitrator. Thus, the appointment order is exactly what it purports to be, and what it

purports to be is not an order from which an interlocutory appeal may be had under

section 171.098(a). We decline to extend Werline to authorize interlocutory

appeals from a separate order appointing a new arbitrator. Instead, because our

jurisdiction in this interlocutory appeal is endowed by section 171.098(a) and the

appointment order is not among the orders listed in that section from which a party

can appeal, we conclude on rehearing that we are not statutorily authorized to

consider Dianna’s complaints regarding the appointment. See TEX. CIV. PRAC. &

REM. CODE ANN. § 171.098(a)(1)−(5); cf. CMH Homes v. Perez, 340 S.W.3d 444,

453−54 (Tex. 2011) (observing that order appointing arbitrator may be subject to

mandamus review).7


7
      We note that in CMH Homes, the Texas Supreme Court held that an appellant who
      filed an appeal from an unappealable order was nevertheless entitled to have its
      appeal treated as a petition for writ of mandamus because the appellant
                                         22
      Accordingly, we do not reach Dianna’s second issue because it is outside the

scope of our jurisdiction in this interlocutory appeal.

                                       Conclusion

      We affirm the probate court’s order vacating the arbitration award.




                                                 Harvey Brown
                                                 Justice

Panel consists of Justices Jennings, Sharp, and Brown.




      specifically requested mandamus relief and because requiring the appellant to file
      a separate document entitled “petition for writ of mandamus” would
      “unnecessarily waste the parties’ time and further judicial resources.” 340 S.W.3d
      at 543. Thus, in an appropriate case, we may treat an appeal as a petition for writ
      of mandamus, and an appellant who specifically requests that her appeal be treated
      as a mandamus petition invokes this Court’s original jurisdiction. See id.; see also
      In re D & KW Family, L.P., No. 01-11-00276-CV, 2012 WL 3252683, at *4 (Tex.
      App.—Houston [1st Dist.] Aug. 9, 2012, orig. proceeding) (mem. op.). Dianna,
      however, did not invoke our original jurisdiction because she did not request—in
      either her original briefing or in her response to Harold, Susanna, and John’s
      motion for rehearing—that her issue challenging the appointment of a new
      arbitrator be construed as a request for mandamus relief should this Court
      determine that the issue is outside the scope of our jurisdiction in this interlocutory
      appeal.
                                            23